Citation Nr: 1742848	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss (BHL).

2.  Entitlement to an initial rating higher than 20 percent (and thus excluding the period from July 9, 2007, to August 31, 2007, during which the maximum 100 percent rating was in effect) for lumbar spine degenerative joint disease (DJD) and disc disease.

3.  Entitlement to an initial rating higher than 20 percent for cervical spine DJD.

4.  Entitlement to service connection and a separate initial rating for right upper extremity radiculopathy.

5.  Entitlement to service connection and a separate initial rating for left upper extremity radiculopathy.

6.  Entitlement to an initial rating higher than 10 percent for left hip arthritis.

7.  Entitlement to an initial rating higher than 10 percent for right knee arthritis.

8.  Entitlement to an initial rating higher than 10 percent for left knee arthritis.

9.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

10.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

11.  Entitlement to a rating higher than 10 percent for tinnitus.

12.  Entitlement to an effective date earlier than February 5, 2004, for the grant of service connection for BHL.

13.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for lumbar spine DJD and disc disease.

14.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for cervical spine DJD.

15.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for left hip arthritis.

16.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for right knee arthritis.

17.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for left knee arthritis.

18.  Entitlement to an effective date earlier than October 26, 2012, for the grant of service connection for right lower extremity radiculopathy.

19.  Entitlement to an effective date earlier than October 26, 2012, for the grant of service connection for left lower extremity radiculopathy.

20.  Entitlement to an effective date earlier than October 26, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal primarily from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a July 2004 rating decision, this RO found that new and material evidence had not been received sufficient to reopen a claim for service connection for BHL.  Service connection for a right leg condition and for a left leg condition was denied.  In a November 2004 rating decision, the RO denied service connection for tinnitus, a back problem, a neck problem, left hip problems, a right knee condition, and a left knee condition.  

In June 2007, the Board reopened service connection for bilateral hearing loss based on the receipt of new and material evidence.  Service connection for disabilities of the lower back, neck, left hip, right knee, and left knee were denied.  Service connection for BHL and tinnitus were remanded for additional development.  Following this development, the Appeals Management Center (AMC) granted service connection for BHL and tinnitus in a November 2007 rating decision.  


Initial ratings of noncompensable and 10 percent were assigned effective February 5, 2004, and August 5, 2004, respectively. 

In December 2008, the Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) with respect to the Board's decision.  It was vacated insofar as service connection was denied for disabilities of the lower back, neck, left hip, right knee, and left knee.  Further, service connection for each of these disabilities was remanded back to the Board for readjudication consistent with the JMR.  The Board remanded the aforementioned for additional development in June 2009.  An initial compensable rating for bilateral hearing loss also was remanded for additional development therein.  

In a March 2010 rating decision, the RO in Nashville, Tennessee, denied a TDIU.  This RO granted service connection for lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, right knee arthritis, and left knee arthritis in an October 2010 (notice was sent in November 2010) rating decision.  An initial rating of 20 percent effective August 5, 2004, through July 8, 2007, 100 percent from July 9, 2007, to August 31, 2007, and 20 percent beginning September 1, 2007, was assigned for the lumbar spine DJD and disc disease.  Initial ratings of 20 percent for cervical spine DJD, and 10 percent for left hip arthritis, right knee arthritis, and left knee arthritis also were assigned effective August 5, 2004.  In a March 2011 rating decision, this RO denied a rating higher than 10 percent for tinnitus.

A November 2012 rating decision (with notice was sent in January 2013) of the Winston-Salem RO granted service connection for right and for left lower extremity radiculopathy.  Initial ratings of 10 percent were assigned effective October 26, 2012.  A TDIU also was assigned as of then.  In May 2014, the Board remanded each of the issues comprising this matter, with the exception of service connection and separate initial ratings for right and for left upper extremity radiculopathy, for additional development.  These two issues are added at this time based on review of the claims file.  This review reveals that they, each of the initial rating and ratings issues (with the exception of the increased ratings for the service-connected cervical spine disability and tinnitus), as well as an earlier effective date for the grant of a TDIU require REMAND for additional development.


FINDINGS OF FACT

1.  The Veteran's cervical spine DJD has not manifested forward flexion of 15 degrees or less or favorable ankylosis.

2.  The Veteran's tinnitus already has been assigned the maximum rating allowable.

3.  No formal or informal claim of service connection for BHL was received prior to February 5, 2004.

4.  No formal or informal claim of service connection for lumbar spine DJD and disc disease was received prior to August 5, 2004.

5.  No formal or informal claim of service connection for cervical spine DJD was received prior to August 5, 2004, 

6.  No formal or informal claim of service connection for left hip arthritis was received prior to August 5, 2004.

7.  An informal claim of service connection for a right leg condition, which is the same as right knee arthritis, was received on February 5, 2004.

8.  An informal claim of service connection for a left leg condition, which is the same as left knee arthritis, was received on February 5, 2004.

9.  The Veteran was not diagnosed with right lower extremity radiculopathy until October 26, 2012.

10.  The Veteran was not diagnosed with left lower extremity radiculopathy until October 26, 2012.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for cervical spine DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5242 and 5243 (2016).

2.  There is no basis to award a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87 Diagnostic Code 6260 (2016).

3.  The criteria for an effective date earlier than February 5, 2004, for the grant of service connection for BHL have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

4.  The criteria for an effective date earlier than August 5, 2004, for the grant of service connection for lumbar spine DJD and disc disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

5.  The criteria for an effective date earlier than August 5, 2004, for the grant of service connection for cervical spine DJD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

6.  The criteria for an effective date earlier than August 5, 2004, for the grant of service connection for left hip arthritis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

7.  The criteria for an earlier effective date earlier than August 5, 2004, specifically an effective date of February 5, 2004, for the grant of service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

8.  The criteria for an earlier effective date earlier than August 5, 2004, specifically an effective date of February 5, 2004, for the grant of service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

9.  The criteria for an effective date earlier than October 26, 2012, for the grant of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

10.  The criteria for an effective date earlier than October 26, 2012, for the grant of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.
The Veteran was provided full notification concerning cervical spine DJD in letters dated in August 2004 and March 2006.  The first was sent prior to initial adjudication via the November 2004 rating decision, while the second was sent shortly after doing so became required.  Subsequent adjudication to include the October 2010 rating decision followed.  It is reiterated that service connection, the benefit originally sought, was granted therein.  Notice of downstream issues like a higher initial rating and earlier effective date is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The same is true for each of the other earlier effective date issues, as service connection was granted in the November 2007 and October 2010 rating decisions.  In a November 2010 letter, the Veteran was provided full notification concerning tinnitus.  This was prior to initial adjudication via the March 2011 rating decision.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Post-service VA and private treatment records and Social Security Administration (SSA) records are available, both through VA procuring them or the Veteran and/or his representative submitting them.  Statements from the Veteran also are available.  In September 2009, October 2012, and December 2014, the Veteran underwent VA medical examinations for his cervical spine DJD.  The October 2012 examination also addressed his tinnitus.  While the Veteran's representative argued in February 2011 statement that the September 2009 examination was inadequate because a complete rationale was not provided for all conclusions reached, no greater specificity followed.  This argument therefore is rejected as conclusory.  

Neither the Veteran nor his representative has raised any other deficiencies with either the duty to notify or to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  Finally, there has been at least substantial compliance with the Board's previous remand directives concerning them.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

II.  The Merits

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Higher Ratings

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for a higher rating, as opposed to a higher initial rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

1.  Cervical Spine DJD

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's cervical spine DJD is rated pursuant to Diagnostic Code 5242 thereunder.  This Diagnostic Codes addresses degenerative arthritis of the spine.  It, along with Diagnostic Codes 5235-5241 calls for rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  This rating also is assigned for combined cervical spine range of motion not greater than 170 degrees or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  

A 30 percent rating requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  When there is unfavorable ankylosis of the entire cervical spine, a 40 percent rating is assigned.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  Unfavorable ankylosis is where the spine is held in flexion or extension and there is one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Note (5).

Each motion measurement is rounded to the nearest 5 degrees.  Note (4).  Normal cervical range of motion is from 0 to 45 degrees in all directions (forward flexion, extension, left and right lateral flexion) except for left and right lateral rotation, where it is from 0 to 80 degrees.  The combined total thus is 340 degrees.  Note (2); Plate V.  A separate rating is to be assigned under the appropriate Diagnostic Codes for each objective neurologic abnormality associated with the service-connected spinal disability.  That includes, but is not limited to, bowel impairment or bladder impairment.  Note (1).  

Diagnostic Code 5243 is for intervertebral disc syndrome (IVDS).  It calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  Under the IVDS Formula, a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when it is at least six weeks.  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  Note (1).

Based on the evidence, the Board finds that an initial rating higher than 20 percent is not warranted for the Veteran's cervical spine DJD.  Neither criterion for even the next highest initial rating of 30 percent under the General Rating Formula is met.  Pertinent VA and private treatment records do not reference cervical spine ankylosis, whether favorable or unfavorable.  The October 2012 VA medical examination also does not make any such reference.  This is particularly noteworthy, as recordation of such a finding would be expected during assessments of the neck.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The September 2009 examination specifically did not find cervical spine ankylosis.  Similarly, the December 2014 examination specifically did not find ankylosis of the spine.  This encompasses both the cervical and thoracolumbar segments.  All sources, in sum, are in agreement that there is no favorable ankylosis of the entire cervical spine.

VA and private treatment records indicate that the Veteran has neck pain, for which he has tried traction, injections, acupuncture, and medications to include morphine.  Regarding forward flexion, a December 2004 VA treatment record documents that it was to 50 degrees.  Forward flexion was to 40 degrees at the September 2009 examination, to 45 degrees at the October 2012 examination, and to 35 degrees at the December 2014 examination.  Pain with motion was objectively demonstrated at each of these examinations.  It was noted to be especially problematic in very damp and cold weather and to hinder his ability to turn his head and perform overhead tasks.  Abnormal contour, guarding, and tenderness also were observed at the first examination.  Despite these factors, there was no change in forward flexion measurements with repetitive motion testing at any of the examinations.  None unfortunately included testing that meets all requirements recently imposed.  Correia v. McDonald, 28 Vet. App. 158 (2016) (concerning a knee disability).  

Specifically, motion was not tested actively and passively as well as in weight-bearing and in nonweight-bearing for the affected joint and the opposite joint, if undamaged.  Id.  Curing these deficiencies via a remand for another examination is rejected as fruitless, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  There indeed is no opposite joint for the neck like there is for the knee.  While not specified at any of the aforementioned examinations, motion testing of the cervical spine is typically unassisted (active rather than passive) with the Veteran standing (weight-bearing rather than nonweight-bearing).  It reasonably can be assumed that testing actively produces more restricted measurements than testing passively.  The same assumption applies to weight-bearing testing over nonweight-bearing testing.  The aforementioned examinations, as such, portray the worst case scenario.  

Failure of these examinations to meet all recently imposed requirements therefore is harmless.  Reliance on the test findings from them accordingly is appropriate.  Each of them, in sum, are in agreement that forward flexion is not to 15 degrees or less.  This also corresponds with the only other measurement in the December 2004 VA treatment record.  Forward flexion was 35 degrees at worst.  It follows that the Veteran's pain and other aforementioned factors do not result in functional loss to the degree required for a higher initial rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To the extent his representative argues otherwise in an August 2017 statement, this argument thus is rejected.  The same conclusion is true with respect to flare-ups.  Information on them was not recorded at the September 2009 VA medical examination.  The Veteran did not report any at the October 2012 and December 2014 examinations.  Further, none of the examinations found additional functional loss during repetitive motion testing.  Such testing is intended to simulate the measurements that would have been obtained if taken during a flare-up.  

Regarding associated objective neurologic abnormalities under the General Rating Formula, separate initial ratings may or may not be warranted for right or left upper extremity radiculopathy.  Determinations in these regards will occur following the additional development directed on remand herein.  There is no indication of bowel impairment, bladder impairment, or any other impairment due to the Veteran's cervical spine DJD.  Both the October 2012 and December 2014 VA medical examinations specifically did not find any bowel or bladder impairment.  The Board thus finds that no separate initial rating is warranted at this time.  The Board additionally finds that the IVDS Formula is not applicable.  There indeed is no indication that the Veteran has IVDS.  Both the October 2012 and December 2014 VA medical examinations specifically found that he did not.  The first of these also found that he did not have any incapacitating episodes in the previous 12 months.

Consideration has been given to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged initial rating.  However, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor.  Indeed, the determination made herein is based on the preponderance of the evidence.  No staged initial rating is warranted because this determination applies to the entire period on appeal.  No other issues have been raised, whether by the Veteran, his representative, of the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is required to address issues only if they are raised).  The Veteran's claim, in conclusion, is denied.

2.  Tinnitus

38 C.F.R. § 4.87 addresses ear disabilities.  The Veteran's tinnitus is rated pursuant to Diagnostic Code 6260 thereunder.  This Diagnostic Codes, which is for recurrent tinnitus, provides for a 10 percent rating.  A single rating applies whether the sound is subjectively perceived in one ear, both ears, or in the head.  Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  When the sound is objective, such that it is perceived by other people and has a definable cause that may or may not be pathologic, rating is to be as part of any underlying causative condition (using another Diagnostic Code) instead of Diagnostic Code 6260.  Note (3).  

Given the evidence, the Board finds that a higher rating for the Veteran's tinnitus is not warranted.  There is no indication that the constant ringing sound he reports in both ears can be heard by others.  It therefore is subjective as opposed to objective.  This means that Diagnostic Code 6260 is to be used for rating purposes.  The Veteran already is in receipt of the maximum 10 percent rating allowable thereunder.  In other words, there is no basis to award a higher schedular rating.  Sabonis, 6 Vet. App. at 426.  The Veteran's claim must be denied as a matter of law.  Id.  Yet discussion of an extraschedular rating is necessary because it has been raised by him.  Doucette, 28 Vet. App. at 366.  He indeed argued in an April 2011 statement that his tinnitus is exceptional.

Extraschedular ratings are assigned as an alternative to a rating under the Rating Schedule.  Referral for consideration of the assignment of such a rating must be made to the Under Secretary for Benefits or the Director of the Compensation Service.  Referral requires the disability picture to be so unusual or exceptional that the schedular rating criteria are inadequate and the presence of related factors like marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
As neither of these requirements is met, the Board finds that referral for extraschedular consideration is not warranted.  The Veteran's tinnitus is not so unusual or exceptional that application of the above schedular rating criterion is impractical.  It rather is fully contemplated by this criterion.  The Veteran has reported only that the ringing sound, which is constant and in both ears, continues to get worse.  This frequency has been taken into account (recurrent).  This nature also has been taken into account (bilateral).  So has this severity (worsening), albeit indirectly in that all subjective sound is rated the same.  Further, no related factors exist.  The Veteran never has been hospitalized due to his tinnitus.  He has not worked since 1999 or 2000.  Even if he were still employed, only the October 2012 VA medical examination identified interference due to his tinnitus.  It specifically was noted without more to get in his head and be bothersome.  This is best characterized as less than marked, as it does not convey having to take substantial time off, being assigned less challenging tasks, needing concessions, or the like.

B.  Earlier Effective Dates

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence.   38 C.F.R. §§ 3.400(q)-(r)).

For claims dated prior to March 24, 2015, a claim was a written communication requesting a determination of, or evidencing a belief in, entitlement to specific benefits.  38 C.F.R. § 3.1(p).  Claims were either formal or informal (informal claims now are eliminated).  A claim was formal when the appropriate form was used.  38 C.F.R. § 3.151(a).  A claim was informal when this form was not used.  38 C.F.R. § 3.155(a).  Upon receipt, the appropriate form was forwarded for completion and submission.  Id.  Doing so within one year preserved the date of the informal claim as the date of receipt of the claim.  Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Medical evidence was accepted as an informal claim under certain circumstances, but only with respect to disabilities already service-connected.  38 C.F.R. § 3.157(b); Pacheco v. Gibson, 27 Vet. App. 21 (2014).  

There is no indication that a service connection claim, whether formal or informal, was filed for hearing loss, the back, the neck, the left hip, or either knee between the Veteran's discharge from service in November 1968 and November 1969.  As such, the earliest effective date allowable is the date of receipt of such a claim.  The claim can be either formal or informal.  Service connection claims for the aforementioned indeed were submitted prior to March 24, 2015.  This must be so, as service connection was granted for BHL, lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, and right and left knee arthritis before this date.  The November 2007 rating decision specifically assigned an effective date of February 5, 2004, with respect to BHL.  The October 2010 rating decision assigned an effective date of August 5, 2004, with respect to lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, and right and left knee arthritis.

In both rating decisions, these dates were noted to be the date of receipt of the service connection claim.  This is in agreement with "statements in support of claim" received from the Veteran.  He referenced reopening a claim for BHL (the Board denied service connection for a disability of the ears with hearing loss in February 1976) in a February 5, 2004 statement.  He went on to relate that his hearing loss began during service, as did his leg problems.  In an August 5, 2004, statement, the Veteran specifically referenced claiming service connection for back, neck, left hip, right knee, and left knee problems.  No formal claim form was forwarded to the Veteran following either of these statements.  The one year period for receipt of such thus never began.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  However, the informal claims were processed as usual.  Jernigan, 25 Vet. App. at 220.
An intent to apply is essential for a claim, whether formal or informal.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011); Brokowski v. Shinseki, 23 Vet. App. 79 (2009); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  The Veteran's representative argued in a June 2016 statement for all of the aforementioned disabilities except BHL that submissions received from the Veteran prior to August 5, 2004, have not been construed sympathetically in terms of whether or not they convey this intent.  This same argument also can be made concerning BHL and submissions received from the Veteran prior to February 5, 2004.  It is rejected as conclusory for BHL, lumbar spine DJD and disc disease, cervical spine DJD, and left hip arthritis.  No earlier submission was identified as a potential informal claim.  None is identified otherwise.  Pertinent medical evidence, chiefly VA treatment records, is dated prior to February 5, 2004.  Yet it cannot constitute an informal claim, because it does not establish intent.  Lalonde v. West, 12 Vet. App. 377 (1999); Brannon v. West, 12 Vet. App. 32 (1998).

Regarding right and left knee arthritis, the Veteran's representative once again did not identify any submission dated earlier than August 5, 2004, as a potential informal claim.  However, one is identified by the Board.  It is reiterated from above that a July 2004 rating decision denied service connection for right and left leg conditions.  The Veteran submitted a notice of disagreement (NOD) with these determinations, referencing "right leg and left leg condition [sic]," on August 12, 2004.  This equates to seven days after his informal claim for right and left knee problems.  Also reiterated from above is that service connection for right and left knee conditions was denied in a November 2004 rating decision.  Following a November 2004 statement of the case (SOC), the Veteran submitted a substantive appeal concerning the right leg and left leg condition denials in December 2004.  He also submitted a NOD with the right and left knee determinations.

VA sent the Veteran a letter concerning the duty to assist with respect to his claims for right and left leg conditions.  He responded by submitting a statement later that month conveying that he did not realize the claims for his right and left knees (and right and left ankles) were separate from the claims for his right and left leg conditions.  Indeed, he further clarified that he "thought the knees and ankles are the leg conditions."  The Veteran submitted a substantive appeal concerning his right and left knees in October 2005, following a SOC earlier that month.  In December 2005, VA generated a deferred rating regarding his right and left ankles.  It states that the right and left knee conditions claims had been combined with the right and left leg condition claims, since the former were on appeal.  A December 2012 supplemental statement of the case (SSOC) therefore addresses right and left knee conditions (previously right and left leg conditions respectively).

From this history, it is clear that the Veteran actively pursued service connection claims for right and left leg conditions first and then for right and left knee conditions.  He pursued these claims separately, in other words.  They indeed were ongoing at the same time.  It accordingly is unclear how the Veteran could have believed the claims with respect to his right and left knees and ankles were the same as the claims with respect to his right and left leg conditions.  Nevertheless, two reasons support application of the benefit of the doubt in this regard.  Two Veterans Service Organization (VSOs) during the period under review.  Though VSOs provide invaluable assistance, they generally are not trained or licensed in the practice of law.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Neither here appears to have been involved with the Veteran's claims in more than name only.  He thus essentially was proceeding on a pro se basis.  

The Veteran's belief additionally was already taken at face value.  Indeed, there would have been no reason to generate the December 2005 deferred rating otherwise.  Undoing this now after almost 12 years would be unfair as well as prejudicial.  This is because accepting that the Veteran's right and left knee claims were the same as his right and left leg conditions claims, as the Board does, results in an earlier effective date.  The current effective date of August 5, 2004, is the date of receipt of the informal claim concerning the right and left knees.  However, this informal claim was subsequent to the informal claim concerning the right and left leg conditions dated February 5, 2004.  No reason can be detected for why the less advantageous effective date was assigned since the disabilities are the same.  Neither set of informal claims was abandoned.  Merger of the right and left knee informal claims into the right and left leg conditions informal claims is as simple as a merger the other way around.  

In sum, the Board finds that an earlier effective date of February 5, 2004, is warranted for the grant of service connection for right knee arthritis and for left knee arthritis.  No submission dated even earlier can be identified as a potential informal claim.  Pertinent medical evidence dated prior thereto once again cannot constitute an informal claim.  Lalonde, 12 Vet. App. at 377; Brannon, 12 Vet. App. at 32.  The Board additionally finds that an effective date earlier than February 5, 2004, is not warranted for the grant of service connection for  BHL.  The Board finally finds that an effective date earlier than August 5, 2004, is not warranted for the grant of service connection for lumbar spine DJD and disc disease, cervical spine DJD, and left hip arthritis.  All that remains is an effective date earlier than October 26, 2012, for the grant of separate 10 percent initial ratings for right and left lower extremity radiculopathy.  

The November 2012 rating decision specifically assigned an effective date of October 26, 2012, with respect to these disabilities.  This date was noted to be the date of a VA medical examination constituting the first medical evidence that there was right and left lower extremity radiculopathy associated with lumbar spine DJD and disc disease.  Service connection indeed was granted and 10 percent initial ratings indeed were assigned on this basis.  As such, the Veteran's higher initial rating claim for lumbar spine DJD and disc disease includes claims of higher initial rating for these radiculopathies.  It is reiterated that this informal back claim originally was for service connection and was received on August 5, 2004.  Yet entitlement did not arise until much later.  VA and private treatment records are rife with the Veteran's complaints concerning his legs.

In particular, these records reflect that the Veteran has long complained of leg symptoms such as numbness.  Findings made in them as well as at the September 2009 VA medical examination include decreased sensation, though it often was normal, and hypoactive yet symmetric reflexes.  Muscle strength further has been normal with no atrophy.  The straight leg raising test finally was positive bilaterally.  Notwithstanding the Veteran's complaints and these findings, radiculopathy was not diagnosed until the October 26, 2012, examination.  This examination reached the same findings for muscle strength, atrophy, sensation, reflexes, and the straight leg raising test as before.  No explanation was provided for how the same findings did not result in a diagnosis at one point but did result in a diagnosis at another point.  Still, the competence of the medical professionals involved is presumed unless raised.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  The fact thus remains that there is no diagnosis before the aforementioned date.  

That the Veteran has several comorbidities including diabetes, which is not service-connected, is notable.  The Veteran's representative argues in a June 2016 statement that a medical professional cannot be expected to separate out the symptoms and findings of it from those of radiculopathy.  In essence, this argument is tantamount to an argument for application of the benefit of the doubt.  It is rejected.  When it is not possible to separate the symptoms of a service-connected disability from a nonservice-connected disability, they must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  None of the Veteran's symptoms have been ignored based upon a determination that they are attributable to a disability other than his right or left lower extremity, however.  They instead have been taken into account and deemed insufficient to support a diagnosis until the October 26, 2012, VA medical examination.  The Board, in sum, finds that this is the date entitlement arose.  An earlier effective date accordingly is not warranted for the grant of service connection for right and left lower extremity radiculopathy.


ORDER

An initial rating higher than 20 percent for cervical spine DJD is denied.

A rating higher than 10 percent for tinnitus is denied.

An effective date earlier than February 5, 2004, for the grant of service connection for BHL is denied.

An effective date earlier than August 5, 2004, for the grant of service connection for lumbar spine DJD and disc disease is denied.

An effective date earlier than August 5, 2004, for the grant of service connection for cervical spine DJD is denied.

An effective date earlier than August 5, 2004, for the grant of service connection for left hip arthritis is denied.

An earlier effective date earlier of February 5, 2004, for the grant of service connection for right knee arthritis is granted.

An earlier effective date of February 5, 2004, for the grant of service connection for left knee arthritis is granted.

An effective date earlier than October 26, 2012, for the grant of service connection for right lower extremity radiculopathy is denied.

An effective date earlier than October 26, 2012, for the grant of service connection for left lower extremity radiculopathy is denied.


REMAND

Although the delay entailed by another remand is regrettable, particularly as this matter has been pending for quite some time, Board adjudication of higher initial ratings for BHL, lumber spine DJD and disc disease, left hip arthritis, right and left knee arthritis, and right and left lower extremity radiculopathy now would be premature-as would Board adjudication of service connection and separate initial ratings for right and left upper extremity radiculopathy as well as an earlier effective date for the grant of a TDIU.  Undertaking additional development prior to such adjudication is required to satisfy VA's duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain pertinent treatment records in government custody, unless they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant must be asked to submit pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary a follow-up request or requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA and private treatment records show that the Veteran receives continuing care for pertinent disabilities .  VA treatment records dated more recently than the last available from June 2016 therefore likely exist.  A request or requests for them accordingly must be made.  VA indeed has notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the existence of private treatment records dated more recently than the last available from March 2016 is likely.  The Veteran accordingly must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  VA Medical Examinations and Opinion

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  VA medical examinations for higher initial ratings thus must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran last underwent a VA medical examination regarding his BHL, left hip arthritis, and right and left knee arthritis in October 2012.  As this was almost five years ago, the examinations for these joints are of considerable age.  The Veteran's representative argued in a June 2016 statement that the disability of each continues to worsen.  The dated examinations may not be contemporaneous, in other words.  They further are inadequate (with the exception of the examination for BHL)-as is the last examination the Veteran underwent for lumbar spine DJD and disc disease in December 2014.  Each joint indeed was not "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" as is required now.  38 C.F.R. § 4.59; Correia, 28 Vet. App. at 158.  For lumbar spine DJD and disc disease, motion was not tested at all given the risk that the Veteran might fall.  This risk is not noted otherwise, however.  New examinations must be scheduled to address the aforementioned.

When necessary, the duty to assist also includes obtaining a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an opinion is necessary when there is an unanswered medical question, as drawing unsubstantiated conclusions for these questions is prohibited.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Whether service connection and a separate initial rating is warranted for right or left upper extremity radiculopathy, as an objective neurologic abnormality associated with cervical spine DJD (see General Rating Formula, Note (1) referenced above), is such a question.  The Veteran has several comorbidities including diabetes.  He has reported symptoms including radiating pain and numbness in both arms.  A June 2002 VA electromyogram (EMG) did not show radiculopathy in either.  However, a May 2004 VA EMG revealed mild C7 radiculopathy on the left, along with mild median neuropathy and cubital tunnel syndrome bilaterally.  Repeated testing performed privately at an unknown time was "of no use" in April 2007.

Yet this same testing was consistent with carpal tunnel syndrome bilaterally in November 2007.  Radiculopathy was not referenced at the September 2009 VA medical examination.  The Veteran had normal muscle strength with no atrophy bilaterally, normal sensation bilaterally, and hypoactive but symmetrical reflexes at that time.  It was determined that he did not have radiculopathy at the October 2012 examination, following the same findings with the exception that there was decreased sensation in the hands/fingers bilaterally.  This finding was accompanied by an additional finding of decreased sensation in the inner/outer forearm bilaterally at the December 2014 examination.  Mild right and left radiculopathy affecting C8/T1 (lower radicular group) was diagnosed.  Each was noted to be characterized by mild constant pain and mild paresthesias and/or dysesthesias.  Numbness was moderate on the right and severe on the left.  To reconcile the aforementioned conflicting evidence, arrangements must be made for an opinion.

III.  Inextricably Intertwined

Issues are inextricably intertwined when the determination on one could impact the determination on the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the potentially impacted issue must be deferred until the issue that may cause the impact has been adjudicated.  Id.  The Veteran's right and left lower extremity radiculopathies are objective neurologic abnormalities associated with his lumbar spine DJD and disc disease.  As such, the new VA medical examination to be scheduled for this disability will address them too.  A TDIU additionally is warranted only when service-connected disabilities are rated less than 100 percent.  38 C.F.R. § 4.16(a).  Whether a TDIU is considered on a schedular or an extraschedular basis depends on the assigned ratings for these disabilities.  Id.  Yet the appropriate initial rating for many of the Veteran's disabilities is unresolved.  To account for the aforementioned inextricable intertwining, the issues of higher initial ratings for right and left lower extremity radiculopathy and an earlier effective date for the grant of a TDIU must be deferred.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records dated from June 2016 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.  

2.  Ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides information along with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Arrange for the Veteran to undergo an appropriate VA medical examination regarding his BHL.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  All necessary tests shall be performed, the results of which shall be set forth in the report.  

4.  Arrange for the Veteran to undergo an appropriate VA medical examination regarding his left hip arthritis, right and left knee arthritis, and lumbar spine DJD and disc disease, to include right and left lower extremity radiculopathy as associated objective neurologic abnormalities.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  

All necessary tests shall be performed, the results of which shall be set forth in the report.  This shall include motion tested actively, passively, in weight-bearing, and in nonweight-bearing for the joint and any opposite undamaged joint.  If such testing cannot be conducted or is not necessary for this Veteran, the examiner shall clearly and fully explain why in the report.  

5.  Arrange for an appropriate VA medical professional to review the claims file and document such in a report to be placed therein.  This professional shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has now or has ever had right or left upper extremity radiculopathy as an objective neurologic abnormality associated with cervical spine DJD.  A clear and full explanation shall be provided in the report to support this opinion.  

6.  Then, readjudicate the issues remanded herein, saving those concerning right and left lower extremity as well as a TDIU for last.  Issue a rating decision for all determinations that are partially or wholly favorable to the Veteran.  For all that are partially or wholly unfavorable to him, issue a SSOC.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to the SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  Indeed, all remands by the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


